SNEED, Circuit Judge,
concurring:
I concur in Judge Anderson’s opinion. I write only to underscore the sense of frustration that grips me when confronted by cases of this type. Years have passed since the demolition of this bridge was initially considered during which its eligibility for preservation as an historical landmark was enhanced. Agencies of government at both the state and federal level have been involved with each having its own perception of its mission and each subject to somewhat different rules and regulations. Out of such a melange of agencies any decision has difficulty emerging. Certainly it is quite likely that in the process of reaching a decision one or more of these agencies are going to bend a rule or two in a manner the courts will find improper. Such is the case here. This will add at least several years to the decision-making process and also enhance the venerability of the bridge which at present is younger than I. This is the system, however, under which we labor. Let these grumpy comments attest to the fact that in this case I find no pleasure in doing what, under the law, I must do.